Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 23, 2002, which, inter alia, ruled that claimant was disqualified from receiving unemployment in*596surance benefits because he voluntarily left his employment without good cause.
Claimant, a salesperson for a computer wholesale distributor, was paid a monthly salary of $600 plus commission. In March 2001, claimant was informed that, in the event he did not work the hours set by the employer, the base salary would be eliminated and he would receive commission only. Claimant failed to work the set hours in April 2001. When claimant received his commission-only paycheck, he resigned. Substantial evidence supports the decision of the Unemployment Insurance Appeal Board that claimant voluntarily left his employment without good cause. Claimant’s dissatisfaction with his earnings did not constitute good cause for leaving his employment under the circumstances of this case (see Matter of Abrams [Sweeney], 240 AD2d 833 [1997]; Matter of Welker [Hudacs], 205 AD2d 822 [1994]). Notwithstanding his proffered excuses, substantial evidence also supports the Board’s decision that claimant made willful false statements to obtain benefits (see Matter of Fradys [Commissioner of Labor], 308 AD2d 672 [2003]). Claimant’s remaining contentions, including his argument that the hearing was not conducted in an impartial manner, have been reviewed and found to be without merit.
Cardona, P.J., Crew III, Peters, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.